UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7999



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DARNELL FREEMAN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:02-cr-00427)


Submitted: February 15, 2007              Decided:   February 26, 2007


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darnell Freeman, Appellant Pro Se. LeDora Knight, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Darnell   Freeman   appeals   the   district   court’s   order

denying his motion to dismiss his indictment. We have reviewed the

record and find no reversible error.      Accordingly, we affirm for

the reasons stated by the district court.           United States v.

Freeman, No. 1:02-cr-00427 (E.D. Va. filed Nov. 20, 2006 & entered

Nov. 21, 2006).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                              AFFIRMED




                                - 2 -